DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 5/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes a lengthy parenthetic expression on lines 5-8 that render the claim indefinite given that it is unclear whether the limitations in the parentheses are meant to be encompassed by the claim.  Further, on lines 2 and 3, the recited “the lanthanide metal, Group IIIB cation, and/or Group IV metal cation” (emphasis added) lack clear series metal cation, a Group IIIB metal cation, a Group IVB metal cation, or combinations thereof”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (WO2013/185131).  Morris discloses a method of treating a substrate, particularly an aluminum substrate (as in instant claim 11), with a composition comprising corrosion-inhibiting metal cations, particularly lithium cations, and a conjugated compound as an indicator compound (as in instant claim 4), wherein Morris specifically discloses a particular embodiment wherein the substrate is first subjected to a known conversion coating, such as an anodized treatment, a rare earth conversion coating, a permanganate conversion coating, a zirconate, a titanate, or conversions based on trivalent chrome; followed by an optional rinsing step; and then a sealing step utilizing a composition of the invention, with an exemplary lithium formulation comprising 0.05-16g of a lithium salt, 0.005-3g of indicator compound, and the balance water to 1000g as shown in Table II (Paragraphs 0018, 0025, and 0028-0029; Claim 4).  Morris discloses that the film coverage of the residue following application of the formulation generally ranges from 1-2, such as 10-400 mg/m2, with a thickness of less than 1 micron, such as from 1 to 500nm in some cases, particularly 10-300nm (Paragraph 0030); and thus Morris anticipates the claimed method as recited in instant claim 1.  With regards to instant claims 2-5, Morris discloses that the metal cation, i.e. lithium, is present in an amount of at least 10 ppm metal, such as at least 100 ppm metal or 150 ppm metal (measured as element metal), and no more than 5000 ppm metal, with a specific lithium composition disclosed in Example 3 comprising 1.6 g of lithium carbonate, 0.0105g catechol violet, and the balance of deionized water to 800g such that the lithium amount, as lithium cation, falls within the claimed range of 5-5500ppm of instant claim 2, the lithium carbonate reads upon “further comprises a carbonate source” as recited in instant claim 3, the catechol violet reads upon the broadly claimed “indicator compound” of instant claim 4, and the composition of Example 3 which is at 25ºC as disclosed by Morris (Paragraph 0040) would inherently have a pH at 25ºC within the broadly claimed range of 9.5 to 12.5 as recited in instant claim 5 (Paragraphs 8, 0040, and 0049-0051); thereby anticipating instant claims 2-5.  With regards to instant claim 6, Morris discloses that following contact with the composition of the invention, “the substrate, may if desired, be rinsed with water and dried” and then contacted with a coating composition comprising a film-forming resin such that Morris clearly discloses that water rinsing is optional prior to the subsequent treatment/coating composition and thus one skilled in the art would clearly envisage the claimed step of “not rinsed with water prior to contacting at least a portion of the substrate surface with subsequent treatment compositions” as recited thereby anticipating the claimed invention as recited in instant claim 6 (Paragraphs 0031-0032).  With regards to instant claim 7, as noted above, Morris discloses that the composition of Example 3, reading upon the claimed sealing composition is at 25ºC, falling within the claimed range and thus anticipating instant claim 7 (Paragraph 0040).  by anticipating instant claim 11.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudour (US2015/0232996).  Sudour discloses a method of pretreating a metal substrate, such as a steel substrate including aluminum or aluminum alloy plated steel substrates as well as aluminum alloy substrates (Paragraph 0016, as in instant claim 11), wherein the method includes contacting the metal substrate with a pretreatment composition comprising a Group IIIB and/or IVB metal, free fluoride, and lithium (Abstract) in an amount of 5 to 500ppm provided in the form of a salt, with suitable salts including lithium hydroxide and lithium carbonate (as in instant by anticipating instant claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, as applied above to claims 1-7 and 9-11, and further discussed below.  The teachings of Morris are discussed in detail above, and although Morris recites that the disclosed sealing compositions are at 25ºC, Morris does not specifically disclose that the contacting of the substrate surface with the sealing composition is for 1 second to 15 minutes as recited in instant claim 8  However, given that the contact time is a known result-effective variable affecting the thickness of the composition for film formed from the composition on the substrate, one having ordinary skill in .
Alternatively, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris, as applied above to claims 1-7, 9 and 11, and in further view of McCormick (US2009/0266450) or Ouyang (USPN 5,451,270).  The teachings of Morris are discussed in detail above and although the instantly claimed invention does not clearly specify that the “at least 100 counts greater” refers to “the substrate” prior to application of the conversion coating film thereon but more broadly refers to any arbitrary substrate that does not have the film thereon as discussed in detail above such that Morris is anticipatory with regards to the broad limitation, the Examiner alternatively takes the position that if the limitation is meant to refer to the surface of the substrate prior to formation of the conversion coating film thereon, then the claimed invention would have been obvious over Morris given that it is well established in the art that X-ray fluorescence analysis may be utilized to determine/control the appropriate coating weight of a conversion coating on substrate as taught by McCormick based upon proportional counts (Paragraph 0089, Examples, Table C), or similarly as taught by Ouyang (Entire document, particularly Col. 2, lines 44-64, and Figs. 1-2), wherein both references disclose conversion coatings having count levels that are at least 100 counts greater than on the substrate surface prior to conversion coating, with Ouyang specifically disclosing to a non-chromate conversion coating solution comprising a titanate compound that can be applied to an aluminum or aluminum alloy substrate for corrosion protection, such that the use of conversion coating weights as determined and/or controlled by such high counts based upon X-ray fluorescence analysis would have been obvious over the teachings of Morris in view of McCormick or Ouyang, given that prima facie.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit (USPN 5,756,218).  Buchheit discloses a method of treating a metallic material, particularly aluminum and aluminum alloys (as in instant claim 11), to provide a corrosion protective coating thereon, wherein the metallic material or substrate is first cleaned, degreased, and deoxidized; and then the surface of the substrate is converted to a substantially alkaline condition by immersion in an alkaline lithium salt solution with a pH of greater than 8, preferably about 11-12 (as in instant claim 5), particularly a solution of about 0.01-0.6M Li2CO3, preferably about 0.05-0.1M Li2CO3 (reading upon the claimed ppm of instant claim 2) maintained at room temperature for a contact time of “about 5-60 minutes, or longer for thicker coatings”, thereby forming a hydrotalcite coating film on the aluminum surface; and then treating the coating without an intermediate rinsing step by contacting the unrinsed coating with an aqueous solution consisting essentially of at least one soluble metal salt to cause chemical deposition of the at least one soluble metal salt on the coating, as in instant claims 6 and 9 (Entire document, particularly Abstract; Col. 3; Claims 1 and 3-5); and although Buchheit discloses that the coating formed by the lithium salt solution is “thin” and that “thicker” coatings can be obtained with longer contact times, Buchheit does not specifically recite that the coating film has a thickness of 5nm to 550nm as instantly claimed.  However, given that the coating film thickness is dependent upon the salt content, pH and temperature of the solution, as well as the contact time, wherein Buchheit discloses a lithium salt concentration in the range of about 100ppm to the solubility limit of the particular compound, or more particularly as noted above with respect to Li2CO3 reading upon the range as recited in instant claim 2 as well as a source of carbonate as in instant claim 3, at a pH of about 11-12 falling within the range of instant claim 5, at room temperature falling within the range of instant claim 7, and for a time period reading upon and/or overlapping the time .  
With regards to instant claims 9, 10 and 12, as noted above, Buchheit discloses that the unrinsed coating produced by contact with the lithium salt solution is further contacted with an aqueous solution consisting essentially of at least one soluble metal salt to cause chemical deposition of the at least one soluble metal salt on the coating to thereby seal any latent porosity in the coating by precipitating metal oxide into the pores analogous to dichromate sealing, wherein suitable cations of the metal salts include one or more of the group recited in Col. 4, lines 63-66 including Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu of the lanthanide series, and Ti of Group IVB (Col. 4), thereby reading upon the claimed “further comprising contacting at least a portion of the substrate surface with a conversion composition comprising a and onto the coating film, with contact times up to 15min at a temperature of 20-100ºC, the claimed “at least 100 counts greater” would have been obvious to one having ordinary skill in the art with respect to the substrate prior to treating with the subsequent conversion solution (Col. 2, lines 58-62; Col. 3, lines 7-11; Col. 4, lines 59-67).  Further, with regards to instant claim 12, which also depends upon instant claim 9, Buchheit specifically discloses that the treated components are subjected to post-film formation heat treatment to improve corrosion resistance of the coating film, wherein the heating is at a temperature of 30-200ºC for a time period of 5-240min (Col. 3, lines 14-16 and 31-52); thereby reading upon and/or rendering obvious the further heating step of instant claim 12.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit (USPN 5,756,218), as applied above to claims 1-12, and in further view of Buchheit (Chromate-Free Corrosion Resistant Conversion Coatings for Aluminum Alloys, hereinafter referred to as “Buchheit Technical Report”), wherein the teachings of Buchheit are discussed in detail above prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 13, 2021